Exhibit 10.2

 

Consulting Agreement 

 

Agreement by and between Value Quest, Inc. (“Consultant”) , a Maryland
corporation whose address is at 1 East Chase Street, Suite 1103, Baltimore
Maryland 21202 and Regen BioPharma, Inc. (“Company”), a Nevada corporation whose
address is 4700 Spring Street, St 304, La Mesa, California 91942 made as of
March 11, 2015.

 

WHEREAS, the Company desires to engage the Consultant to assist the Company with
identification of potential strategic partners within its field of business.

 

WHEREAS, Consultant desires to assist the Company in identifying potential
strategic partners within its field of business.

 

NOW, THEREFORE, it is agreed as follows:

 

1.Term. The respective duties and obligations of the contracting parties shall
be for a period of four months commencing on the date of this Agreement.

2.Compensation. Consultant shall receive on or prior to April 1, 2015 as full
consideration for the services to be rendered 2,000,000 shares of the Company’s
Series A Preferred Stock.

3.Independent Contractor Status. The Company and the Consultant hereby agree
that the Consultant is being retained by the Company in the capacity of an
independent contractor and not as an employee or agent of the Company. The
Company and the Consultant further agree that nothing in this Agreement shall
create, or shall be construed as creating, any form of partnership, joint
venture, or other affiliation that would operate to permit the Consultant to
bind the Company with respect to any matter or would cause the Company to be
liable for any action of the Finder, and the Consultant hereby agrees that it
will not represent to any third party that its engagement by the Company is in
any capacity other than as an independent contractor.

4.Consultant acknowledges that any securities issued pursuant to this Agreement
shall not be registered pursuant to the Securities Act of 1933 shall constitute
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933, and shall contain the following restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.”

 

5.Entire Agreement. This Agreement contains the entire understanding between the
parties hereto concerning the subject matter contained herein. There are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties hereto relating to the subject matter of this
Agreement that are not fully expressed herein.

6.Governing Law; Venue. This Agreement has been executed in and shall be
governed by the laws of the state of California, without giving effect to the
conflict of laws rules thereof or of any state. Venue for any action brought
hereunder shall be proper only in San Diego county, California.

IN WITNESS WHEREOF, the parties to this Agreement have set their respective
hands hereto as of the date first written above.



 



Consultant Company /s/ James Hibbert /s/ David R. Koos James Hibbert David R.
Koos President Chairman and Chief Executive Officer Value Quest, Inc.  

 